AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 
THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) dated
as of the Effective Date among SILICON VALLEY BANK, a California corporation
(“Bank”), AIRSPAN NETWORKS INC., a corporation formed under the laws of the
State of Washington (“US Borrower”), and AIRSPAN COMMUNICATIONS LIMITED, a
company registered under the laws of England and Wales under company number
03501881 (“UK Borrower”; US Borrower and UK Borrower hereinafter referred to
individually and collectively, jointly and severally, as “Borrower”), provides
the terms on which Bank shall lend to Borrower and Borrower shall repay
Bank.  The parties agree as follows:
 
Recitals.
 
A.           Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of August 1, 2006 (as amended from time to time, the “Prior
Loan Agreement”).
 
B.           Borrower is currently in default of the Loan Agreement for failing
to comply with the financial covenant set forth in Section 6.9(a) (Tangible Net
Worth) of the Loan Agreement for the fiscal quarter ending December 31, 2008
(the “Existing Default”).
 
C.           Borrower has requested, and Bank has agreed, to waive the Existing
Default and replace, amend and restate the Prior Loan Agreement in its
entirety.  Bank and Borrower hereby agree that the Prior Loan Agreement is
amended and restated in its entirety as follows:
 
1.           ACCOUNTING AND OTHER TERMS
 
Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP.  Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13.  All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.
 
2.           LOAN AND TERMS OF PAYMENT
 
2.1.        Promise to Pay.  Borrower hereby unconditionally promises to pay
Bank the outstanding principal amount of all Credit Extensions and accrued and
unpaid interest thereon as and when due in accordance with this Agreement.
 
2.1.1.     Revolving Advances.
 
(a)           Availability.  Subject to the terms and conditions of this
Agreement, Bank will make Advances to Borrower up to the Availability Amount.
 
(b)           Termination; Repayment.  The Revolving Line terminates on the
Revolving Line Maturity Date, when the principal amount of all Advances, the
unpaid interest thereon, and all other Obligations relating to the Revolving
Line shall be immediately due and payable.

 
1

--------------------------------------------------------------------------------

 
 
2.1.2.     Letters of Credit Sublimit
 
(a)           As part of the Revolving Line, Bank shall issue or have issued
Letters of Credit for Borrower’s account.  The face amount of outstanding
Letters of Credit (including drawn but unreimbursed Letters of Credit and any
Letter of Credit Reserve) may not exceed the lesser of (i) Five Million Dollars
($5,000,000) minus the FX Reserve or (ii) the Availability Amount.  Such
aggregate amounts utilized hereunder shall at all times reduce the amount
otherwise available for Advances under the Revolving Line.  If, on the Revolving
Line Maturity Date, there are any outstanding Letters of Credit, then on such
date Borrower shall provide to Bank cash collateral in an amount equal to one
hundred percent (100%) of the face amount of all such Letters of Credit, to
secure all of the Obligations relating to said Letters of Credit and pay all
interest, fees, costs and expenses incurred by Bank in connection
therewith.  All Letters of Credit shall be in form and substance acceptable to
Bank in its sole discretion and shall be subject to the terms and conditions of
Bank’s standard Application and Letter of Credit Agreement (the “Letter of
Credit Application”).  Borrower agrees to execute any further documentation in
connection with the Letters of Credit as Bank may reasonably request.  Prior to
or simultaneously with the opening of each Letter of Credit, Borrower shall pay
to Bank a letter of credit fee in an amount equal to one percent (1.0%) per
annum of the face amount of the Letter of Credit.
 
(b)           The obligation of Borrower to immediately reimburse Bank for
drawings made under Letters of Credit shall be absolute, unconditional, and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement, such Letters of Credit, and the Letter of Credit Application.
 
(c)           Borrower may request that Bank issue a Letter of Credit payable in
a Foreign Currency.  If a demand for payment is made under any such Letter of
Credit, Bank shall treat such demand as an Advance to Borrower of the equivalent
of the amount thereof (plus fees and charges in connection therewith such as
wire, cable, SWIFT or similar charges) in Dollars at the then-prevailing rate of
exchange in San Francisco, California, for sales of the Foreign Currency for
transfer to the country issuing such Foreign Currency.
 
(d)           To guard against fluctuations in currency exchange rates, upon the
issuance of any Letter of Credit payable in a Foreign Currency, Bank shall
create a reserve (the “Letter of Credit Reserve”) under the Revolving Line in an
amount equal to ten percent (10%) of the face amount of such Letter of
Credit.  The amount of the Letter of Credit Reserve may be adjusted by Bank from
time to time to account for fluctuations in the exchange rate; provided,
however, that Bank shall give Borrower at least five (5) Business Days prior
written notice of any adjustment to the Letter of Credit Reserve requirement
which would require the Letter of Credit Reserve to exceed (10%) of the face
amount of a Letter of Credit.  The availability of funds under the Revolving
Line shall be reduced by the amount of such Letter of Credit Reserve for as long
as such Letter of Credit remains outstanding.

 
2

--------------------------------------------------------------------------------

 
 
2.1.3.     Foreign Exchange Sublimit.  As part of the Revolving Line, Borrower
may enter into foreign exchange contracts with Bank under which Borrower commits
to purchase from or sell to Bank a specific amount of Foreign Currency (each, a
“FX Forward Contract”) on a specified date (the “Settlement Date”).  FX Forward
Contracts shall have a Settlement Date of at least one (1) FX Business Day after
the contract date and shall be subject to a reserve of ten percent (10%) of each
outstanding FX Forward Contract in a maximum aggregate amount equal to the
lesser of (i) Five Million Dollars ($5,000,000), minus the face amount of all
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit), and minus an amount equal to all Letter of Credit Reserves combined or
(ii) the Availability Amount (the “FX Reserve”).  The aggregate amount of FX
Forward Contracts at any one time may not exceed ten (10) times the amount of
the FX Reserve.
 
2.1.4.     Cash Management Services Sublimit.  Borrower may use up to the lesser
of (i) One Million Dollars ($1,000,000) or (ii) the Availability Amount (the
“Cash Management Services Sublimit”) of the Revolving Line for Bank’s cash
management services which may include merchant services, direct deposit of
payroll, business credit card, and check cashing services identified in Bank’s
various cash management services agreements (collectively, the “Cash Management
Services”).  Any amounts Bank pays on behalf of Borrower or any amounts that are
not paid by Borrower for any Cash Management Services will be treated as
Advances under the Revolving Line and will accrue interest at the interest rate
applicable to Advances.
 
2.2.        Overadvances.  If at any time or for any reason the total of all
outstanding Advances and all other monetary Obligations exceeds the Availability
Amount (an “Overadvance”), Borrower shall pay the amount of the excess to Bank,
without notice or demand, within two (2) Business Days after the occurrence of
such Overadvance.  Without limiting Borrower’s obligation to repay to Bank the
amount of any Overadvance, Borrower agrees to pay Bank interest on the
outstanding amount of any Overadvance that has been outstanding for more than
three (3) Business Days, on demand, at the Default Rate.
 
2.3.        Payment of Interest on the Credit Extensions.
 
(a)           Interest Rate; Advances.  Subject to Section 2.3(b), the amounts
outstanding under the Revolving Line (which, for purposes of clarification, do
not include the FX Reserve or any undrawn Letters of Credit or Letter of Credit
Reserves) shall accrue interest at a per annum rate equal to the greater of (i)
the Prime Rate plus four percentage points (4%) or (ii) eight percent (8%).
 
(b)           Default Rate. Immediately upon the occurrence and during the
continuance of an Event of Default, Obligations shall bear interest at a rate
per annum which is three percentage points (3%) above the rate effective
immediately before the Event of Default (the “Default Rate”).  Payment or
acceptance of the increased interest rate provided in this Section 2.3(b) is not
a permitted alternative to timely payment and shall not constitute a waiver of
any Event of Default or otherwise prejudice or limit any rights or remedies of
Bank.

 
3

--------------------------------------------------------------------------------

 
 
(c)           Adjustment to Interest Rate.  Changes to the interest rate of any
Credit Extension based on changes to the Prime Rate shall be effective on the
effective date of any change to the Prime Rate and to the extent of any such
change.
 
(d)           360-Day Year.  Interest shall be computed on the basis of a
360-day year for the actual number of days elapsed.
 
(e)           Debit of Accounts.  Bank may debit any of Borrower’s deposit
accounts, including the Designated Deposit Account, for principal and interest
payments or any other amounts Borrower owes Bank when due.  These debits shall
not constitute a set-off.
 
(f)           Payment; Interest Computation; Float Charge.  Interest is payable
monthly on the last calendar day of each month.  In computing interest on the
Obligations, all payments received after 3:00 p.m. Eastern time on any day shall
be deemed received on the next Business Day.  Bank shall be entitled to charge
Borrower a “float” charge in an amount equal to two (2) Business Days interest,
at the interest rate applicable to the Advances, on all payments received by
Bank.  The float charge for each month shall be payable on the last day of the
month.  Bank shall not, however, be required to credit Borrower's account for
the amount of any item of payment which is unsatisfactory to Bank in its good
faith business judgment, and Bank may charge Borrower's Designated Deposit
Account for the amount of any item of payment which is returned to Bank unpaid.
 
2.4.        Fees.  Borrower shall pay to Bank:
 
(a)           Extension Fee.  A fully earned, non-refundable extension fee of
Twenty Two Thousand Five Hundred Dollars ($22,500) which shall be paid on the
Effective Date;
 
(b)           Letter of Credit Fee.  Bank’s customary fees and expenses for the
issuance or renewal of Letters of Credit, upon the issuance or renewal of such
Letter of Credit by Bank, provided that the Letter of Credit fee shall in no
event exceed the one (1) percent fee referenced in Section 2.1.2(a) hereof;
 
(c)           Termination Fee.  A termination fee as provided under Section 4.1
hereof;
 
(d)           Collateral Monitoring Fee.  A monthly collateral monitoring fee of
One Thousand Two Hundred Fifty Dollars ($1,250), payable in arrears on the last
day of each month (prorated for any partial month with respect to the Effective
Date or the termination of this Agreement, whether by acceleration of the
obligations following an Event of Default by the Borrower under Section 4.1
below, or on the Revolving Line Maturity Date);
 
(e)           Bank Expenses.  All Bank Expenses (including reasonable attorneys’
fees and expenses, plus expenses, for documentation and negotiation of this
Agreement) incurred through and after the Effective Date, when due; and
 
(f)           Restructuring Fee.  A fully earned, non-refundable extension fee
of Twenty Thousand Dollars ($20,000) which shall be paid on the Effective Date.
 
4

--------------------------------------------------------------------------------


 
3.           CONDITIONS OF LOANS
 
3.1.        Conditions Precedent to Initial Advance.  Bank’s obligation to make
the initial Advance is subject to the condition precedent that Bank shall have
received, in form and substance satisfactory to Bank, such documents, and
completion of such other matters, as Bank may reasonably deem necessary or
appropriate, including, without limitation:
 
(a)           Borrower shall have delivered duly executed original signatures to
this Agreement;
 
(b)           Borrower shall have delivered its Operating Documents and a good
standing certificate of US Borrower certified by the Secretary of State of the
State of Washington  as of a date no earlier than thirty (30) days prior to the
Effective Date;
 
(c)           Bank shall have received certified copies, dated as of a recent
date, of financing statement searches, as Bank shall reasonably request,
accompanied by written evidence (including any UCC termination statements) that
the Liens indicated in any such financing statements either constitute Permitted
Liens or have been or, in connection with the initial Advance, will be
terminated or released;
 
(d)           Borrower shall have delivered evidence satisfactory to Bank that
the insurance policies required by Section 6.7 hereof are in full force and
effect, together with appropriate evidence showing loss payable and/or
additional insured clauses or endorsements in favor of Bank; and
 
(e)           Borrower shall have paid the fees and Bank Expenses then due as
specified in Section 2.4 hereof.
 
3.2.        Conditions Precedent to all Credit Extensions.  Bank’s obligations
to make each Credit Extension, including the initial Credit Extension, is
subject to the following:
 
(a)           except as otherwise provided in Section 3.4, timely receipt of an
executed Payment/Advance Form;
 
(b)           the representations and warranties in Section 5 shall be true in
all material respects on the date of the Payment/Advance Form and on each
Funding Date; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Default or Event of Default shall have occurred and be continuing or result from
the Credit Extension.  Each Credit Extension is Borrower’s representation and
warranty on that date that the representations and warranties in Section 5
remain true in all material respects; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date; and
 
(c)           in Bank’s sole discretion, there has not been a Material Adverse
Change.

 
5

--------------------------------------------------------------------------------

 
 
3.3.        Covenant to Deliver.  Borrower agrees to deliver to Bank each item
required to be delivered to Bank under this Agreement as a condition to any
Credit Extension.  Borrower expressly agrees that the extension of a Credit
Extension prior to the receipt by Bank of any such item shall not constitute a
waiver by Bank of Borrower’s obligation to deliver such item, and any such
extension in the absence of a required item shall be in Bank’s sole discretion.
 
3.4.        Procedures for Borrowing.  Subject to the prior satisfaction of all
other applicable conditions to the making of an Advance set forth in this
Agreement, to obtain an Advance, Borrower shall notify Bank (which notice shall
be irrevocable) by electronic mail, facsimile, or telephone by 3:00 p.m. Eastern
time on the Funding Date of the Advance.  Together with such notification,
Borrower must promptly deliver to Bank by electronic mail or facsimile a
completed Transaction Report executed by a Responsible Officer or his or her
designee.  Bank shall credit Advances to the Designated Deposit Account.  Bank
may make Advances under this Agreement based on instructions from a Responsible
Officer or his or her designee or without instructions if the Advances are
necessary to meet Obligations which have become due.  Bank may rely on any
telephone notice given by a person whom Bank believes is a Responsible Officer
or designee.
 
4.           CREATION OF SECURITY INTEREST
 
4.1.        Grant of Security Interest; Termination of Agreement and Security
Interest; Termination Fee.  US Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products
thereof.  US Borrower represents, warrants, and covenants that the security
interest granted herein is and shall at all times continue to be a first
priority perfected security interest in the Collateral (subject only to
Permitted Liens that may have superior priority to Bank’s Lien under this
Agreement).  If US Borrower shall acquire a commercial tort claim, US Borrower
shall promptly notify Bank in a writing signed by Borrower of the general
details thereof and grant to Bank in such writing a security interest therein
and in the proceeds thereof, all upon the terms of this Agreement, with such
writing to be in form and substance reasonably satisfactory to Bank.
 
This Agreement may be terminated prior to the Revolving Line Maturity Date by
Borrower, effective three (3) Business Days after written notice of termination
is given to Bank or if Bank’s obligation to fund Credit Extensions terminates
pursuant to the terms of Section 2.1.1(b).  Notwithstanding any such
termination, Bank’s lien and security interest in the Collateral shall continue
until US Borrower fully satisfies its Obligations.  If this Agreement is
terminated prior to the Revolving Line Maturity Date at Borrower’s election or
at Bank’s election due to the occurrence and continuance of an Event of Default,
US Borrower shall pay to Bank, in addition to the payment of any other expenses
or fees then-owing, a termination fee in an amount equal to one percent (1.0%)
of the Revolving Line; provided, however, that no termination fee shall be
charged if the credit facility hereunder terminates on the Revolving Line
Maturity Date or is replaced with a new facility from Silicon Valley Bank or
another division thereof.  Upon payment in full of the Obligations and at such
time as Bank’s obligation to make Credit Extensions has terminated, Bank shall
release its liens and security interests in the Collateral and all rights
therein shall revert to US Borrower.

 
6

--------------------------------------------------------------------------------

 
 
4.2.        Authorization to File Financing Statements.  US Borrower hereby
authorizes Bank to file financing statements, without notice to US Borrower,
with all appropriate jurisdictions to perfect or protect Bank’s interest or
rights hereunder, including a notice that any disposition of the Collateral, by
either Borrower or any other Person, shall be deemed to violate the rights of
Bank under the Code.
 
5.           REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants as follows:
 
5.1.        Due Organization and Authorization.  US Borrower is duly existing
and in good standing as a Registered Organization only in the State of
Washington and UK Borrower is a private limited company duly incorporated and
validly existing under the laws of England and Wales, and each is qualified and
licensed to do business and is in good standing in any jurisdiction in which the
conduct of their business or their ownership of property requires that they be
qualified except where the failure to do so could not reasonably be expected to
have a material adverse effect on Borrower’s business.  In connection with this
Agreement, US Borrower has delivered to Bank a completed certificate
substantially in the form attached hereto as Exhibit C signed by US Borrower,
entitled “Perfection Certificate”.  US Borrower represents and warrants to Bank
that (a) US Borrower’s exact legal name is that indicated on the Perfection
Certificate and on the signature page hereof; (b) US Borrower is an organization
of the type and is organized in the jurisdiction set forth in the Perfection
Certificate; (c) the Perfection Certificate accurately sets forth US Borrower’s
organizational identification number or accurately states that Borrower has
none; (d) the Perfection Certificate accurately sets forth US Borrower’s place
of business, or, if more than one, its chief executive office as well as US
Borrower’s mailing address (if different than its chief executive office);
(e) US Borrower (and each of its predecessors) has not, in the past five (5)
years, changed its state of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to US Borrower
and each of its Subsidiaries is accurate and complete.  If US Borrower is not
now a Registered Organization but later becomes one, Borrower shall promptly
notify Bank of such occurrence and provide Bank with US Borrower’s
organizational identification number.
 
The execution, delivery and performance of the Loan Documents have been duly
authorized, and do not conflict with Borrower’s organizational documents, nor
constitute an event of default under any material agreement by which Borrower is
bound.  Borrower is not in default under any agreement to which it is a party or
by which it is bound in which the default could reasonably be expected to have a
material adverse effect on Borrower’s business.
 
5.2.        Collateral.  US Borrower has good title to the Collateral, free of
Liens except Permitted Liens.  Borrower has no deposit account other than the
deposit accounts with Bank.
 
The Collateral is not in the possession of any third party bailee (such as a
warehouse).  Except as hereafter disclosed to Bank in writing by US Borrower,
none of the components of the Collateral shall be maintained at locations other
than as provided in the Perfection Certificate.  In the event that US Borrower,
after the date hereof, intends to store or otherwise deliver any portion of the
Collateral to a bailee, then US Borrower will first receive the written consent
of Bank and such bailee must acknowledge in writing that the bailee is holding
such Collateral for the benefit of Bank.

 
7

--------------------------------------------------------------------------------

 
 
All Net Inventory is in all material respects of good and marketable quality,
free from material defects.
 
Borrower is the sole owner of its Intellectual Property, except for
non-exclusive licenses granted to its customers in the ordinary course of
business.  Each Patent is valid and enforceable and no part of the Intellectual
Property has been judged invalid or unenforceable, in whole or in part, and to
the best of Borrower’s knowledge, no claim has been made that any part of the
Intellectual Property violates the rights of any third party except to the
extent such claim could not reasonably be expected to have a material adverse
effect on Borrower’s business.
 
Except as noted on the Perfection Certificate, US Borrower is not a party to,
nor is bound by, any license or other agreement with respect to which Borrower
is the licensee that prohibits or otherwise restricts Borrower from granting a
security interest in Borrower’s interest in such license or agreement or any
other property.  Borrower shall provide written notice to Bank within ten (10)
days of entering or becoming bound by any such license or agreement which is
reasonably likely to have a material impact on Borrower’s business or financial
condition (other than over-the-counter software that is commercially available
to the public).  Borrower shall take such steps as Bank requests to obtain the
consent of, or waiver by, any person whose consent or waiver is necessary for
all such licenses or contract rights to be deemed “Collateral” and for Bank to
have a security interest in it that might otherwise be restricted or prohibited
by law or by the terms of any such license or agreement (such consent or
authorization may include a licensor’s agreement to a contingent assignment of
the license to Bank if Bank determines that is necessary in its good faith
judgment), whether now existing or entered into in the future.
 
5.3.        Accounts Receivable.
 
(a)           For each Account with respect to which Advances are requested, on
the date each Advance is requested and made, such Account shall be an Eligible
Account.
 
(b)           All statements made and all unpaid balances appearing in all
invoices, instruments and other documents evidencing the Accounts are and shall
be true and correct and all such invoices, instruments and other documents, and
all of Borrower's Books are genuine and in all respects what they purport to
be.  All sales and other transactions underlying or giving rise to each Account
shall comply in all material respects with all applicable laws and governmental
rules and regulations.  Borrower has no knowledge of any actual or imminent
Insolvency Proceeding of any Account Debtor whose accounts are an Eligible
Account in any Transaction Report.  To the best of Borrower’s knowledge, all
signatures and endorsements on all documents, instruments, and agreements
relating to all Accounts are genuine, and all such documents, instruments and
agreements are legally enforceable in accordance with their terms.
 
5.4.        Litigation.  Except as disclosed on the Perfection Certification,
there are no actions or proceedings pending or, to the knowledge of the
Responsible Officers, threatened in writing by or against Borrower or any of its
Subsidiaries involving more than Two Hundred Fifty Thousand Dollars ($250,000).

 
8

--------------------------------------------------------------------------------

 
 
5.5.        No Material Deviation in Financial Statements.  All consolidated
financial statements for Borrower and any of its Subsidiaries delivered to Bank
fairly present in all material respects Borrower’s consolidated financial
condition and Borrower’s consolidated results of operations.  There has not been
any material deterioration in Borrower’s consolidated financial condition since
the date of the most recent financial statements submitted to Bank.
 
5.6.        Solvency.  The fair salable value of Borrower’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities;
Borrower is not left with unreasonably small capital after the transactions in
this Agreement; and Borrower is able to pay its debts (including trade debts) as
they mature.
 
5.7.        Regulatory Compliance.  US Borrower is not an “investment company”
or a company “controlled” by an “investment company” under the Investment
Company Act.  US Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations T and U of the Federal
Reserve Board of Governors).  US Borrower has complied in all material respects
with the Federal Fair Labor Standards Act.  Borrower has not violated any laws,
ordinances or rules, the violation of which could reasonably be expected to have
a material adverse effect on its business.  None of Borrower’s or any of its
Subsidiaries’ properties or assets has been used by Borrower or any Subsidiary
or, to the best of Borrower’s knowledge, by previous Persons, in disposing,
producing, storing, treating, or transporting any hazardous substance other than
legally.  Borrower and each of its Subsidiaries have obtained all consents,
approvals and authorizations of, made all declarations or filings with, and
given all notices to, all government authorities that are necessary to continue
their respective business as currently conducted.
 
5.8.        Subsidiaries; Investments.  Borrower does not own any stock,
partnership interest or other equity securities except for Permitted
Investments.
 
5.9.        Tax Returns and Payments; Pension Contributions.  Borrower has
timely filed all required tax returns and reports, and Borrower has timely paid
all foreign, federal, state, governmental and local taxes, assessments, deposits
and contributions owed by Borrower.  Borrower may defer payment of any contested
taxes, provided that Borrower (a) in good faith contests its obligation to pay
the taxes by appropriate proceedings promptly and diligently instituted and
conducted, (b) notifies Bank in writing of the commencement of, and any material
development in, the proceedings, (c) posts bonds or takes any other steps
required to prevent the governmental authority levying such contested taxes from
obtaining a Lien upon any of the Collateral that is other than a “Permitted
Lien”.  Borrower is unaware of any claims or adjustments proposed for any of
Borrower's prior tax years which could result in additional taxes becoming due
and payable by Borrower.  Borrower has paid all amounts necessary to fund all
present pension, profit sharing and deferred compensation plans in accordance
with their terms, and Borrower has not withdrawn from participation in, and has
not permitted partial or complete termination of, or permitted the occurrence of
any other event with respect to, any such plan which could reasonably be
expected to result in any liability of Borrower, including any liability to the
Pension Benefit Guaranty Corporation or its successors or any other governmental
agency in any part of the world.

 
9

--------------------------------------------------------------------------------

 
 
5.10.      Use of Proceeds.  Borrower shall use the proceeds of the Credit
Extensions solely as working capital, and to fund its general business
requirements and not for personal, family, household or agricultural purposes.
 
5.11.      Full Disclosure.  No written representation, warranty or other
statement of Borrower in any certificate or written statement given to Bank, as
of the date such representation, warranty, or other statement was made, taken
together with all such written certificates and written statements given to
Bank, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).
 
6.           AFFIRMATIVE COVENANTS
 
Borrower shall do all of the following:
 
6.1.        Government Compliance.  Borrower shall maintain its legal existence
and good standing in its jurisdiction of formation and each jurisdiction in
which the nature of its business requires them to be so qualified, except where
the failure to take such action would not reasonably be expected to have a
material adverse effect on Borrower’s business or operations, taken as a whole;
provided, that Borrower may not permit its qualification to do business in the
jurisdiction of its chief executive office to terminate or lapse; and provided,
further, that this Section 6.1 shall not be construed to prohibit any other
transaction that is otherwise permitted in Section 7 of this Agreement.
 
Borrower shall comply with all laws, ordinances and regulations to which it is
subject, noncompliance with which could have a material adverse effect on
Borrower’s business.
 
6.2.        Financial Statements, Reports, Certificates.  Borrower shall provide
Bank with the following:
 
(a)           a Transaction Report weekly and upon delivery of each request for
an Advance;
 
(b)           within thirty (30) days after the end of each month, deliver to
Bank (A) monthly accounts receivable agings, aged by invoice date, (B) monthly
accounts payable agings, aged by invoice date, and (C) monthly reconciliations
of accounts receivable agings (aged by invoice date), including (i) KKS
receivable aging and extended term reporting, and general ledger and (ii)
Datatell receivable aging and extended term reporting, and general ledger;
 
(c)           as soon as available, and in any event within thirty (30) days
after the end of each month (other than January), monthly unaudited financial
statements on a consolidated and consolidating basis;

 
10

--------------------------------------------------------------------------------

 

(d)           within thirty (30) days after the end of each month (other than
January) a monthly Compliance Certificate signed by a Responsible Officer,
certifying that as of the end of such month, Borrower was in full compliance
with all of the terms and conditions of this Agreement, and setting forth
calculations showing compliance with the financial covenants set forth in this
Agreement and such other information as Bank shall reasonably request,
including, without limitation, a statement that at the end of such month there
were no held checks;
 
(e)           no later than thirty (30) days prior to the end of each fiscal
year of Borrower, (A) annual operating budgets (including income statements,
balance sheets and cash flow statements, by month) for the upcoming fiscal year
of Borrower, and (B) annual financial projections for the following fiscal year
(on a quarterly basis) as approved by Borrower’s board of directors, together
with any related business forecasts used in the preparation of such annual
financial projections;
 
(f)           as soon as available, and in any event within one hundred eighty
(180) days following the end of Borrower's fiscal year, annual financial
statements certified by, and with an unqualified opinion (other than a
qualification with respect to going concern) of, independent certified public
accountants acceptable to Bank (for clarification, Grant Thornton LLP is deemed
by Bank to be acceptable);
 
(g)           as soon as available, but no later than five (5) days after filing
with the Securities Exchange Commission, the US Borrower’s 10K, 10Q, and 8K
reports together with a Compliance Certificate;
 
(h)           a prompt report of any legal actions pending or threatened against
Borrower or any Subsidiary that could result in damages or costs to Borrower or
any Subsidiary of Two Hundred Fifty Thousand Dollars ($250,000) or more;
 
(i)           prompt written notice of (i) any material change in the
composition of the Intellectual Property, (ii) the registration of any
Copyright, including any subsequent ownership right of Borrower in or to any
Copyright, Patent or Trademark not shown in the IP Security Agreement, or
(iii) Borrower’s knowledge of an event that materially adversely affects the
value of the Intellectual Property.
 
Borrower’s 10K, 10Q, and 8K reports required to be delivered pursuant to Section
6.2(g) shall be deemed to have been delivered on the date on which Borrower
posts such report or provides a link thereto on Borrower’s or another website on
the Internet; provided, that Borrower shall provide paper copies to Bank of the
Compliance Certificates required by Section 6.2(g).


6.3.        Accounts Receivable.
 
(a)           Schedules and Documents Relating to Accounts. Borrower shall
deliver to Bank transaction reports and schedules of collections, as provided in
Section 6.2, on Bank’s standard forms; provided, however, that Borrower’s
failure to execute and deliver the same shall not affect or limit Bank’s Lien
and other rights in all of Borrower’s Accounts, nor shall Bank’s failure to
advance or lend against a specific Account affect or limit Bank’s Lien and other
rights therein.  If requested by Bank, Borrower shall furnish Bank with copies
(or, at Bank’s request, originals to the extent necessary or desirable to create
or perfect Bank’s Lien on Collateral) of all contracts, orders, invoices, and
other similar documents, and all shipping instructions, delivery receipts, bills
of lading, and other evidence of delivery, for any goods the sale or disposition
of which gave rise to such Accounts.  In addition, Borrower shall deliver to
Bank, on its request, copies (or, at Bank’s request, originals to the extent
necessary or desirable to create or perfect Bank’s Lien on Collateral) of all
instruments, chattel paper, security agreements, guarantees and other documents
and property evidencing or securing any Accounts, in the same form as received,
with all necessary indorsements, and copies of all credit memos.

 
11

--------------------------------------------------------------------------------

 
 
(b)           Disputes.  Borrower shall promptly notify Bank of all disputes or
claims relating to Accounts to the extent such disputes or claims involve
amounts in excess $250,000 individually or in the aggregate outstanding at any
time.  Borrower may forgive (completely or partially), compromise, or settle any
Account for less than payment in full, or agree to do any of the foregoing so
long as (i) Borrower does so in good faith, in a commercially reasonable manner,
in the ordinary course of business, in arm’s-length transactions, and reports
the same to Bank in the regular reports provided to Bank; (ii) no Default or
Event of Default has occurred and is continuing; and (iii) after taking into
account all such discounts, settlements and forgiveness, the total outstanding
Advances will not exceed the Availability Amount.
 
(c)           Collection of Accounts.  Borrower shall have the right to collect
all Accounts unless and until a Default or an Event of Default has occurred and
is continuing.  Whether or not an Event of Default has occurred and is
continuing, Borrower shall hold all payments on, and proceeds of, Accounts in
trust for Bank, and Borrower shall immediately deliver all such payments and
proceeds to Bank in their original form, duly endorsed, to be applied to the
Obligations pursuant to the terms of Section 9.4 hereof.  Bank may, in its good
faith business judgment, require that all proceeds of Domestic Accounts be
deposited by US Borrower into a lockbox account, or such other “blocked account”
as Bank may specify, pursuant to a blocked account agreement in such form as
Bank may specify in its good faith business judgment, and Bank shall apply any
proceeds in such lockbox account to the balance of the outstanding
Obligations.  Upon the occurrence and during the continuance of an Event of
Default, (i) Bank shall apply any proceeds in such lockbox account to the
balance of the outstanding Obligations and (ii) UK Borrower shall deposit all
proceeds of Foreign Accounts into a lockbox account with the Royal Bank of
Scotland or another bank or financial institution satisfactory to Bank (the “UK
Lockbox”) pursuant to a blocked account agreement in such form as Bank may
specify in its good faith business judgment.  It will be considered an immediate
Event of Default if the UK Lockbox is not set-up and operational on April 15,
2009.
 
(d)           Returns.  Provided no Event of Default has occurred and is
continuing, if any Account Debtor returns any Inventory to Borrower, Borrower
shall promptly (i) determine the reason for such return, (ii) issue a credit
memorandum to the Account Debtor in the appropriate amount, and (iii) provide a
copy of such credit memorandum to Bank, upon request from Bank.  In the event
any attempted return occurs after the occurrence and during the continuance of
any Event of Default, Borrower shall hold the returned Inventory in trust for
Bank, and promptly notify Bank of the return of the Inventory.
 
(e)           Verification.  Bank may, from time to time, verify directly with
the respective Account Debtors the validity, amount and other matters relating
to the Accounts, either in the name of Borrower or Bank or such other name as
Bank may choose.

 
12

--------------------------------------------------------------------------------

 
 
(f)           No Liability.  Bank shall not be responsible or liable for any
shortage or discrepancy in, damage to, or loss or destruction of, any goods, the
sale or other disposition of which gives rise to an Account, or for any error,
act, omission, or delay of any kind occurring in the settlement, failure to
settle, collection or failure to collect any Account, or for settling any
Account in good faith for less than the full amount thereof, nor shall Bank be
deemed to be responsible for any of Borrower's obligations under any contract or
agreement giving rise to an Account.  Nothing herein shall, however, relieve
Bank from liability for its own gross negligence or willful misconduct.
 
6.4.        Remittance of Proceeds.  Except as otherwise provided in Section
6.3(c), deliver, in kind, all proceeds arising from the disposition of any
Collateral to Bank in the original form in which received by Borrower not later
than five (5) Business Days after receipt by Borrower, to be applied to the
Obligations pursuant to the terms of Section 9.4 hereof; provided that, if no
Default or Event of Default has occurred and is continuing, Borrower shall not
be obligated to remit to Bank the proceeds of the sale of worn out or obsolete
Equipment disposed of by Borrower in good faith in an arm’s length transaction
for an aggregate purchase price of Two Hundred Fifty Thousand Dollars ($250,000)
or less (for all such transactions in any fiscal year).  Borrower agrees that it
will not commingle proceeds of Collateral with any of Borrower’s other funds or
property, but will hold such proceeds separate and apart from such other funds
and property and in an express trust for Bank.  Nothing in this Section limits
the restrictions on disposition of Collateral set forth elsewhere in this
Agreement.
 
6.5.        Taxes; Pensions.  Timely file all required tax returns and reports
and timely pay all foreign, federal, state, governmental and local taxes,
assessments, deposits and contributions owed by Borrower except for deferred
payment of any taxes contested pursuant to the terms of Section 5.9 hereof, and
pay all amounts necessary to fund all present pension, profit sharing and
deferred compensation plans in accordance with their terms.
 
6.6.        Access to Collateral; Books and Records.  So long as an Event of
Default has not occurred and is continuing, Bank, or its agents, shall have the
right to inspect the Collateral and the right to audit and copy Borrower’s Books
at reasonable times not more than four (4) times per fiscal year, on three (3)
Business Days’ notice (provided that no such advance notice shall be required
after the occurrence and during the continuance of an Event of Default);
provided, however, that after the closing of a Subsequent Financing in which
Borrower receives, in the aggregate, at least Twenty Million Dollars
($20,000,000) of net proceeds (excluding any bridge debt financing except to the
extent actually converted to equity in Borrower) and so long as no Event of
Default has occurred and is continuing, then Bank, or its agents, shall have the
right to inspect the Collateral and the right to audit and copy Borrower’s Books
only two (2) times per year (rather than four (4)), at reasonable times on five
(5) Business Days’ notice (provided that no such advance notice shall be
required after the occurrence and during the continuance of an Event of
Default).  The foregoing inspections and audits shall be at Borrower’s expense,
and the charge therefor shall be $750 per person per day (or, during the
continuance of an Event of Default, such higher amount as shall represent Bank’s
then-current standard charge for the same), plus reasonable out-of-pocket
expenses.  In the event Borrower and Bank schedule an audit more than ten (10)
days in advance, and Borrower cancels or seeks to reschedules the audit with
less than ten (10) days written notice to Bank, then (without limiting any of
Bank’s rights or remedies), Borrower shall pay Bank a fee of $1,000 plus any
out-of-pocket expenses incurred by Bank to compensate Bank for the anticipated
costs and expenses of the cancellation or rescheduling.  Borrower hereby
acknowledges that the first such audit will be conducted within sixty (60) days
after the execution of this Agreement.

 
13

--------------------------------------------------------------------------------

 
 
6.7.        Insurance.  Keep its business and the Collateral insured for risks
and in amounts standard for companies in Borrower’s industry and location and as
Bank may reasonably request.  Insurance policies shall be in a form, with
companies, and in amounts that are satisfactory to Bank.  All property policies
shall have a lender’s loss payable endorsement showing Bank as the sole lender
loss payee and waive subrogation against Bank, and all liability policies shall
show, or have endorsements showing, Bank as an additional insured.  All policies
(or the loss payable and additional insured endorsements) shall provide that the
insurer must give Bank at least twenty (20) days notice before canceling,
amending, or declining to renew its policy.  At Bank’s request, Borrower shall
deliver certified copies of policies and evidence of all premium
payments.  Proceeds payable under any policy shall, at Bank’s option, be payable
to Bank on account of the Obligations.  If Borrower fails to obtain insurance as
required under this Section 6.7 or to pay any amount or furnish any required
proof of payment to third persons and Bank, Bank may make all or part of such
payment or obtain such insurance policies required in this Section 6.7, and take
any action under the policies Bank deems prudent.
 
6.8.        Operating Accounts.
 
(a)           Maintain (i) all of its primary depository and investment accounts
in the United States with Bank or Bank’s Affiliates, (ii) unrestricted cash and
Investments of not less than seventy-five percent (75%) of the aggregate
consolidated unrestricted cash and Investments of Borrower and its Subsidiaries,
and (iii) from and after April 15, 2009, its primary depository and investment
accounts in the United Kingdom with Royal Bank of Scotland or such other
institution as Bank agrees to in writing.
 
(b)           Provide Bank five (5) days prior written notice before
establishing any Collateral Account at or with any bank or financial institution
other than Bank or its Affiliates.  In addition, for each Collateral Account
that Borrower at any time maintains, Borrower shall cause the applicable bank or
financial institution (other than Bank) at or with which any Collateral Account
is maintained (but in each case only to the extent such bank or financial
institution is located in the United States) to execute and deliver a Control
Agreement or other appropriate instrument with respect to such Collateral
Account to perfect Bank’s Lien in such Collateral Account in accordance with the
terms hereunder.  The provisions of the previous sentence shall not apply to
deposit accounts exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of Borrower’s employees and
identified to Bank by Borrower as such.
 
6.9.        Financial Covenants.  Borrower shall maintain at all times, to be
tested as of the last day of each quarter, unless otherwise noted, on a
consolidated basis with respect to US Borrower and UK Borrower:

 
14

--------------------------------------------------------------------------------

 

(a)           Tangible Net Worth.  A Tangible Net Worth of not less than the sum
of (i) fifty percent (50%) of quarterly Net Income after the Second Supplemental
Closing Date (but not to be decreased by fifty percent (50%) of quarterly
consolidated net loss, if any), (ii) fifty percent (50%) of the proceeds
received by Borrower from the sale of US Borrower’s capital stock after the
Second Supplemental Closing Date (other than pursuant to the Borrower’s Employee
Stock Purchase Plan or Borrower’s existing stock option plans), (iii) fifty
percent (50%) of the principal amount of Subordinated Debt incurred by Borrower
after the Second Supplemental Closing Date, plus an amount equal to (A) for the
fiscal quarter ending June 30, 2008 and as of the last day of each fiscal
quarter thereafter through the fiscal quarter ending December 31, 2008, at least
Thirty Million Dollars ($30,000,000), (B) for the fiscal quarter ending March
31, 2009, at least Eighteen Million Dollars ($18,000,000), (C) for the fiscal
quarter ending June 30, 2009, at least Fourteen Million Dollars ($14,000,000),
(D) for the fiscal quarter ending September 30, 2009, at least Thirteen Million
Dollars ($13,000,000), and (E) for the fiscal quarter ending December 31, 2009
and as of the last day of each fiscal quarter thereafter, at least Twelve
Million Dollars ($12,000,000); and
 
(b)           Minimum Adjusted Quick Ratio.  An Adjusted Quick Ratio of at least
1.00 to 1.00 as of the last day of each month.
 
6.10.      Protection and Registration of Intellectual Property
Rights.  Borrower shall:  (a) protect, defend and maintain the validity and
enforceability of its intellectual property; (b) promptly advise Bank in writing
of material infringements of its intellectual property; and (c) not allow any
intellectual property material to Borrower’s business to be abandoned, forfeited
or dedicated to the public without Bank’s written consent.  If Borrower decides
to register any copyrights or mask works in the United States Copyright Office,
Borrower shall: (x) provide Bank with at least fifteen (15) days prior written
notice of its intent to register such copyrights or mask works together with a
copy of the application it intends to file with the United States Copyright
Office (excluding exhibits thereto); (y) execute an intellectual property
security agreement or such other documents as Bank may reasonably request to
maintain the perfection and priority of Bank’s security interest in the
copyrights or mask works intended to be registered with the United States
Copyright Office; and (z) record such intellectual property security agreement
with the United States Copyright Office contemporaneously with filing the
copyright or mask work application(s) with the United States Copyright
Office.  Borrower shall promptly provide to Bank a copy of the application(s)
filed with the United States Copyright Office together with evidence of the
recording of the intellectual property security agreement necessary for Bank to
maintain the perfection and priority of its security interest in such copyrights
or mask works.  Borrower shall provide written notice to Bank of any application
filed by Borrower in the United States Patent and Trademark Office for a patent
or to register a trademark or service mark within 30 days after any such filing.
 
6.11.      Litigation Cooperation.  From the date hereof and continuing through
the termination of this Agreement, make available to Bank, without expense to
Bank, Borrower and its officers, employees and agents and Borrower's books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower.
 
6.12.      Further Assurances.  Borrower shall execute any further instruments
and take further action as Bank reasonably requests to perfect or continue
Bank’s Lien in the Collateral or to effect the purposes of this Agreement.
 
 
15

--------------------------------------------------------------------------------

 
 
6.13.      Foreign Exchange Business.  Borrower shall allow Bank to bid on all
of Borrower’s foreign exchange contracts
 
7.           NEGATIVE COVENANTS
 
Borrower shall not do any of the following without Bank’s prior written consent:
 
7.1.        Dispositions.  Convey, sell, lease, transfer or otherwise dispose of
(collectively “Transfer”) all or any part of its business or property, except
for: (i) of Inventory in the ordinary course of business; (ii) of worn-out or
obsolete Equipment; (iii) excess Inventory in connection with that certain
Purchase Contract dated April 14, 2005, as amended, between Borrower and Yozan,
Inc., provided that the aggregate sales price of such excess Inventory does not
exceed $2,000,000; (iv) other excess Inventory not included in Section 7.1(iii)
above provided that the aggregate sales price (calculated at book value) of such
other excess Inventory does not exceed $250,000; (v) dispositions in connection
with Permitted Liens and Permitted Investments; (vi) of non-exclusive licenses
for the use of the property of Borrower in the ordinary course of business;
(vii) Transfers to another Borrower; and (viii) Transfers to any Subsidiaries of
Borrower not to exceed Two Hundred Fifty Thousand Dollars ($250,000) in the
aggregate in any calendar year.
 
7.2.        Changes in Business, Legal Name or Jurisdiction of Formation.  (a)
Engage in any material line of business other than those lines of business
conducted by Borrower on the date hereof and any businesses reasonably related,
complementary or incidental thereto or reasonable extensions thereof, or (b)
liquidate or dissolve.  Borrower shall not, without at least thirty (30) days
prior written notice to Bank: (1) add any new offices or business locations,
including warehouses (unless such new offices or business locations contain less
than One Hundred Thousand Dollars ($100,000) in Borrower’s assets or property),
(2) change its jurisdiction of organization, (3) change its organizational
structure or type, (4) change its legal name, or (5) change any organizational
number (if any) assigned by its jurisdiction of organization.
 
7.3.        Mergers or Acquisitions.  Merge or consolidate with any other
Person, or acquire, all or substantially all of the capital stock or property of
another Person.
 
7.4.        Indebtedness.  Create, incur, assume, or be liable for any
Indebtedness other than Permitted Indebtedness.
 
7.5.        Encumbrance.  Create, incur, or allow any Lien on any of the
Collateral, or assign or convey any right to receive income, including the sale
of any Accounts, except for Permitted Liens, permit any Collateral not to be
subject to the first priority security interest granted herein.
 
7.6.        Maintenance of Collateral Accounts.  Maintain any Collateral Account
except pursuant to the terms of Section 6.8(b) hereof.
 
7.7.        Investments; Distributions.  (a) Directly or indirectly acquire or
own any Person, or make any Investment in any Person, other than Permitted
Investments, or (b) pay any dividends or make any distribution or payment or
redeem, retire or purchase any capital stock other than Permitted Distributions.

 
16

--------------------------------------------------------------------------------

 
 
7.8.        Transactions with Affiliates.  Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower except
for transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms (when viewed in the context of any series of
transactions of which it may be a part, if applicable) that are no less
favorable to Borrower than would be obtained in an arm’s length transaction with
a non-affiliated Person.
 
7.9.        Subordinated Debt.  Make or permit any payment on or amendments of
any Subordinated Debt, except as permitted under the terms of the applicable
Subordination Agreement.
 
7.10.      Compliance.  Become an “investment company” or a company controlled
by an “investment company”, under the Investment Company Act of 1940 or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business; withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.
 
8.           EVENTS OF DEFAULT
 
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
 
8.1.        Payment Default.  Borrower fails to (a) make any payment of
principal or interest on any Credit Extension on its due date, or (b) pay any
other Obligations within three (3) Business Days after such Obligations are due
and payable.  During the cure period, the failure to cure the payment default is
not an Event of Default (but no Credit Extension will be made during the cure
period);
 
8.2.        Covenant Default.
 
(a)           Borrower fails or neglects to perform any obligation in Section
6.2, 6.8, 6.9, or violates any covenant in Section 7; or
 
(b)           Borrower fails or neglects to perform, keep, or observe any other
term, provision, condition, covenant or agreement contained in this Agreement,
any Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period).  Grace periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in subsection (a) above;

 
17

--------------------------------------------------------------------------------

 
 
8.3.        Material Adverse Change.  A Material Adverse Change occurs;
 
8.4.        Attachment.  (a) Any material portion of Borrower’s assets is
attached, seized, levied on, or comes into possession of a trustee or receiver
or similar officer and the attachment, seizure or levy is not removed in ten
(10) days; (b) the service of process upon Bank seeking to attach, by trustee or
similar process, any funds of Borrower, or of any entity under control of
Borrower (including a Subsidiary) on deposit with Bank; (c) Borrower is
enjoined, restrained, or prevented by court order from conducting a material
part of its business; (d) a judgment or other claim in excess of Two Hundred
Fifty Thousand Dollars ($250,000) becomes a Lien on any of Borrower’s assets; or
(e) a notice of lien, levy, or assessment is filed against any of Borrower’s
assets by any government agency and not paid within ten (10) days after Borrower
receives notice.  These are not Events of Default if stayed or if a bond is
posted pending contest by Borrower (but no Credit Extensions shall be made
during the cure period);
 
8.5.        Insolvency.  Borrower is unable to pay its debts (including trade
debts) as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within thirty (30) days in the case of the US
Borrower or fourteen (14) days in the case of the UK Borrower (but no Credit
Extensions shall be made while of any of the conditions described in clause (a)
exist and/or until any Insolvency Proceeding is dismissed);
 
8.6.        Other Agreements.  If Borrower fails to (a) make any payment that is
due and payable with respect to any Material Indebtedness and such failure
continues after the applicable grace or notice period, if any, specified in the
agreement or instrument relating thereto, or (b) perform or observe any other
condition or covenant, or any other event shall occur or condition exist under
any agreement or instrument relating to any Material Indebtedness, and such
failure continues after the applicable grace or notice period, if any, specified
in the agreement or instrument relating thereto and the effect of such failure,
event or condition is to cause the holder or holders of such Material
Indebtedness to accelerate the maturity of such Material Indebtedness or cause
the mandatory repurchase of any Material Indebtedness;
 
8.7.        Judgments.  A judgment or judgments for the payment of money in an
amount, individually or in the aggregate, of at least Two Hundred Fifty Thousand
Dollars ($250,000) (not covered by independent third-party insurance) shall be
rendered against Borrower and shall remain unsatisfied and unstayed for a period
of ten (10) days after the entry thereof (provided that no Credit Extensions
will be made prior to the satisfaction or stay of such judgment);

 
18

--------------------------------------------------------------------------------

 
 
8.8.        Misrepresentations.  Borrower or any Person acting for Borrower
makes any representation, warranty, or other statement now or later in this
Agreement, any Loan Document or in any writing delivered to Bank or to induce
Bank to enter this Agreement or any Loan Document, and such representation,
warranty, or other statement is incorrect in any material respect when made; or
 
8.9.        Subordinated Debt.  A default or breach occurs under any agreement
between Borrower and any creditor of Borrower that signed a subordination,
intercreditor, or other similar agreement with Bank, or any creditor that has
signed such an agreement with Bank breaches any terms of such agreement.
 
9.           BANK’S RIGHTS AND REMEDIES
 
9.1.        Rights and Remedies.  While an Event of Default occurs and continues
Bank may, without notice or demand, do any or all of the following:
 
(a)           declare all Obligations immediately due and payable (but if an
Event of Default described in Section 8.5 occurs all Obligations are immediately
due and payable without any action by Bank);
 
(b)           stop advancing money or extending credit for Borrower’s benefit
under this Agreement or under any other agreement between Borrower and Bank;
 
(c)           demand that Borrower (i) deposit cash with Bank in an amount equal
to the aggregate amount of any Letters of Credit remaining undrawn, as
collateral security for the repayment of any future drawings under such Letters
of Credit, and Borrower shall forthwith deposit and pay such amounts, and (ii)
pay in advance all Letter of Credit fees scheduled to be paid or payable over
the remaining term of any Letters of Credit;
 
(d)           terminate any FX Contracts;
 
(e)           settle or adjust disputes and claims directly with Account Debtors
for amounts on terms and in any order that Bank considers advisable, notify any
Person owing Borrower money of Bank’s security interest in such funds, and
verify the amount of such account;
 
(f)           make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral.  Borrower shall assemble the Collateral if Bank requests and make it
available as Bank designates.  Bank may enter premises where the Collateral is
located, take and maintain possession of any part of the Collateral, and pay,
purchase, contest, or compromise any Lien which appears to be prior or superior
to its security interest and pay all expenses incurred. Borrower grants Bank a
license to enter and occupy any of its premises, without charge, to exercise any
of Bank’s rights or remedies;
 
(g)           apply to the Obligations any (i) balances and deposits of Borrower
it holds, or (ii) any amount held by Bank owing to or for the credit or the
account of Borrower;

 
19

--------------------------------------------------------------------------------

 
 
(h)           ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral.  Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section, Borrower’s
rights under all licenses and all franchise agreements inure to Bank’s benefit;
 
(i)           place a “hold” on any account maintained with Bank and/or deliver
a notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any Control Agreement or similar agreements providing
control of any Collateral;
 
(j)           demand and receive possession of Borrower’s Books; and
 
(k)           exercise all rights and remedies available to Bank under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).
 
9.2.        Power of Attorney.  Borrower hereby irrevocably appoints Bank as its
lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to:  (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors; (c)
settle and adjust disputes and claims about the Accounts directly with Account
Debtors, for amounts and on terms Bank determines reasonable; (d) make, settle,
and adjust all claims under Borrower’s insurance policies; (e) pay, contest or
settle any Lien, charge, encumbrance, security interest, and adverse claim in or
to the Collateral, or any judgment based thereon, or otherwise take any action
to terminate or discharge the same; and (f) transfer the Collateral into the
name of Bank or a third party as the Code permits.  Borrower hereby appoints
Bank as its lawful attorney-in-fact to sign Borrower’s name on any documents
necessary to perfect or continue the perfection of any security interest
regardless of whether an Event of Default has occurred until all Obligations
have been satisfied in full and Bank is under no further obligation to make
Credit Extensions hereunder.  Bank’s foregoing appointment as Borrower’s
attorney in fact, and all of Bank’s rights and powers, coupled with an interest,
are irrevocable until all Obligations have been fully repaid and performed and
Bank’s obligation to provide Credit Extensions terminates.  Nothing in this
Section shall, however, relieve Bank from liability for its own gross negligence
or willful misconduct.
 
9.3.        Protective Payments.  If Borrower fails to obtain the insurance
called for by Section 6.7 or fails to pay any premium thereon or fails to pay
any other amount which Borrower is obligated to pay under this Agreement or any
other Loan Document, Bank may obtain such insurance or make such payment, and
all amounts so paid by Bank are Bank Expenses and immediately due and payable,
bearing interest at the then highest applicable rate, and secured by the
Collateral.  Bank will make reasonable efforts to provide Borrower with notice
of Bank obtaining such insurance at the time it is obtained or within a
reasonable time thereafter.  No payments by Bank are deemed an agreement to make
similar payments in the future or Bank’s waiver of any Event of Default.
 
 
20

--------------------------------------------------------------------------------

 
 
9.4.        Application of Payments and Proceeds.  Unless an Event of Default
has occurred and is continuing, Bank shall apply any funds in its possession,
whether from Borrower account balances, payments, or proceeds realized as the
result of any collection of Accounts or other disposition of the Collateral,
first, to the principal of the Obligations; second, to Bank Expenses, including
without limitation, the reasonable costs, expenses, liabilities, obligations and
attorneys’ fees incurred by Bank in the exercise of its rights under this
Agreement; third, to the interest due upon any of the Obligations; and finally,
to any applicable fees and other charges, in such order as Bank shall determine
in its sole discretion.  Any surplus shall be paid to Borrower by credit to the
Designated Deposit Account or other Persons legally entitled thereto; Borrower
shall remain liable to Bank for any deficiency.  If an Event of Default has
occurred and is continuing, Bank may apply any funds in its possession, whether
from Borrower account balances, payments, proceeds realized as the result of any
collection of Accounts or other disposition of the Collateral, or otherwise, to
the Obligations in such order as Bank shall determine in its sole
discretion.  Any surplus shall be paid to Borrower by credit to the Designated
Deposit Account or to other Persons legally entitled thereto; Borrower shall
remain liable to Bank for any deficiency.  If Bank, in its good faith business
judgment, directly or indirectly enters into a deferred payment or other credit
transaction with any purchaser at any sale of Collateral, Bank shall have the
option, exercisable at any time, of either reducing the Obligations by the
principal amount of the purchase price or deferring the reduction of the
Obligations until the actual receipt by Bank of cash therefor.
 
9.5.        Bank’s Liability for Collateral.  So long as Bank complies with
reasonable banking practices regarding the safekeeping of the Collateral in the
possession or under the control of Bank, Bank shall not be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee, or other Person.  Borrower bears
all risk of loss, damage or destruction of the Collateral.
 
9.6.        No Waiver; Remedies Cumulative.  Bank’s failure, at any time or
times, to require strict performance by Borrower of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of Bank thereafter to demand strict performance and compliance herewith or
therewith.  No waiver hereunder shall be effective unless signed by Bank and
then is only effective for the specific instance and purpose for which it is
given.  Bank’s rights and remedies under this Agreement and the other Loan
Documents are cumulative.  Bank has all rights and remedies provided under the
Code, by law, or in equity.  Bank’s exercise of one right or remedy is not an
election, and Bank’s waiver of any Event of Default is not a continuing
waiver.  Bank’s delay in exercising any remedy is not a waiver, election, or
acquiescence.
 
9.7.        Demand Waiver.  Borrower waives demand, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by Bank on which
Borrower is liable.

 
21

--------------------------------------------------------------------------------

 

10.         NOTICES
 
All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”), other than Advance requests made pursuant to
Section 3.4, by any party to this Agreement or any other Loan Document must be
in writing and be delivered or sent by facsimile at the addresses or facsimile
numbers listed below.  Bank or Borrower may change its notice address by giving
the other party written notice thereof.  Each such Communication shall be deemed
to have been validly served, given, or delivered: (a) upon the earlier of actual
receipt and three (3) Business Days after deposit in the U.S. or Canadian mail,
registered or certified mail, return receipt requested, with proper postage
prepaid; (b) upon transmission, when sent by facsimile transmission (with such
facsimile promptly confirmed by delivery of a copy by personal delivery or
United States mail as otherwise provided in this Section 10); (c) one (1)
Business Day after deposit with a reputable overnight courier with all charges
prepaid; or (d) when delivered, if hand-delivered by messenger, all of which
shall be addressed to the party to be notified and sent to the address or
facsimile number indicated below.  Advance requests made pursuant to Section 3.4
must be in writing and may be in the form of electronic mail, delivered to Bank
by Borrower at the e-mail address of Bank provided below and shall be deemed to
have been validly served, given, or delivered when sent (with such electronic
mail promptly confirmed by delivery of a copy by personal delivery or United
States mail as otherwise provided in this Section 10).  Bank or Borrower may
change its address, facsimile number, or electronic mail address by giving the
other party written notice thereof in accordance with the terms of this
Section 10.
 
If to US Borrower:
Airspan Networks Inc.
 
777 Yamato Road
 
Boca Raton, Florida 33431
 
Attn:  David Brant
 
Fax:  561-893-8681
 
Email:  dbrant@airspan.com
   
If to UK Borrower:
Airspan Communications Limited
 
c/o Airspan Networks Inc.
 
777 Yamato Road
 
Boca Raton, Florida 33431
 
Attn:  David Brant
 
Fax:  561-893-8681
 
Email:  dbrant@airspan.com
   
If to Bank:
Silicon Valley Bank
 
3353 Peachtree Road, N.E., Suite M-10
 
Atlanta, Georgia 30326
 
Attn:  Tony Barkett
 
Fax: (404) 467-4467
 
Email: tbarkett@svb.com


 
22

--------------------------------------------------------------------------------

 

11.         CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER AND JUDICIAL REFERENCE
 
Georgia law governs the Loan Documents without regard to principles of conflicts
of law.  Borrower and Bank each submit to the exclusive jurisdiction of the
State and Federal courts in the State of Georgia; provided, however, that if for
any reason the Bank cannot avail itself of the courts of the State of Georgia,
the Borrower and Bank each submit to the jurisdiction of the State and Federal
Courts in Santa Clara County, California.  Borrower expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and Borrower hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court.  Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in
Section 10 of this Agreement and that service so made shall be deemed completed
upon the earlier to occur of Borrower’s actual receipt thereof or three (3) days
after deposit in the U.S. mails, proper postage prepaid.
 
TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE THEIR
RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED
UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
 
12.         GENERAL PROVISIONS
 
12.1.      Successors and Assigns.  This Agreement binds and is for the benefit
of the successors and permitted assigns of each party.  Borrower may not assign
this Agreement or any rights or obligations under it without Bank’s prior
written consent (which may be granted or withheld in Bank’s discretion).  Bank
has the right, without the consent of or notice to Borrower, to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents.
 
12.2.      Indemnification.  Borrower agrees to indemnify, defend and hold Bank
and its directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank harmless against:  (a) all obligations,
demands, claims, and liabilities (collectively, “Claims”) asserted by any other
party in connection with the transactions contemplated by the Loan Documents;
and (b) all losses or Bank Expenses incurred, or paid by Bank from, following,
or arising from transactions between Bank and Borrower (including reasonable
attorneys’ fees and expenses), except for Claims and/or losses directly caused
by Bank’s gross negligence or willful misconduct.
 
12.3.      Limitation of Actions. Any claim or cause of action by Borrower
against Bank, its directors, officers, employees, agents, accountants,
attorneys, or any other Person affiliated with or representing Bank based upon,
arising from, or relating to this Loan Agreement or any other Loan Document, or
any other transaction contemplated hereby or thereby or relating hereto or
thereto, or any other matter, cause or thing whatsoever, occurred, done, omitted
or suffered to be done by Bank, its directors, officers, employees, agents,
accountants or attorneys, shall be barred unless asserted by Borrower by the
commencement of an action or proceeding in a court of competent jurisdiction by
(a) the filing of a complaint within one year from the earlier of (i) the date
any of Borrower’s officers or directors had knowledge of the first act, the
occurrence or omission upon which such claim or cause of action, or any part
thereof, is based, or (ii) the date this Agreement is terminated, and (b) the
service of a summons and complaint on an officer of Bank, or on any other person
authorized to accept service on behalf of Bank, within thirty (30) days
thereafter.  Borrower agrees that such one-year period is a reasonable and
sufficient time for Borrower to investigate and act upon any such claim or cause
of action.  The one-year period provided herein shall not be waived, tolled, or
extended except by the written consent of Bank in its sole discretion.  This
provision shall survive any termination of this Loan Agreement or any other Loan
Document.

 
23

--------------------------------------------------------------------------------

 
 
12.4.      Time of Essence.  Time is of the essence for the performance of all
Obligations in this Agreement.
 
12.5.      Severability of Provisions.  Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
 
12.6.      Amendments in Writing; Integration.  All amendments to this Agreement
must be in writing signed by both Bank and Borrower.  This Agreement and the
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Agreement and the Loan Documents merge
into this Agreement and the Loan Documents.
 
12.7.      Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, are an original, and all taken together, constitute
one Agreement.
 
12.8.      Survival.  All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied.  The obligation of Borrower in Section 12.2 to
indemnify Bank shall survive until the statute of limitations with respect to
such claim or cause of action shall have run.
 
12.9.      Confidentiality.  In handling any confidential information, Bank
shall exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates; (b) to prospective transferees or purchasers of any
interest in the Credit Extensions (provided, however, Bank shall use
commercially reasonable efforts to obtain such prospective transferee’s or
purchaser’s agreement to the terms of this provision); (c) as required by law,
regulation, subpoena, or other order; (d) to Bank’s regulators or as otherwise
required in connection with Bank’s examination or audit; and (e) as Bank
considers appropriate in exercising remedies under this Agreement.  Confidential
information does not include information that either: (i) is in the public
domain or in Bank’s possession when disclosed to Bank, or becomes part of the
public domain after disclosure to Bank; or (ii) is disclosed to Bank by a third
party, if Bank does not know that the third party is prohibited from disclosing
the information.

 
24

--------------------------------------------------------------------------------

 
 
12.10.    Attorneys’ Fees, Costs and Expenses.  In any action or proceeding
between Borrower and Bank arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.
 
12.11.    Waiver of Existing Default.  Borrower acknowledges and agrees that
unless the Existing Default is waived by Bank, such Existing Default would
constitute an Event of Default under the Loan Documents.  Bank hereby waives the
Existing Default.  Bank’s agreement to waive the Existing Default shall in no
way obligate Bank to make any modifications to the Loan Agreement or to waive
Borrower’s compliance with any other terms of the Loan Documents, and shall not
limit or impair Bank’s right to demand strict performance of all other terms and
covenants as of any date.
 
12.12.    Acknowledgement and Reaffirmation of Loan Documents.  Borrower and
Bank hereby acknowledge that US Borrower executed the Prior Loan Agreement and
certain Loan Documents as “Airspan Networks, Inc.” but that the legal name of US
Borrower is “Airspan Networks Inc.” US Borrower hereby reaffirms the Loan
Documents and acknowledges and agrees to honor, perform and comply with, in all
respects, all terms and provisions therein.  All references in the Loan
Documents to “Airspan Networks, Inc.” shall be deemed to refer to “Airspan
Networks Inc.”
 
13.         DEFINITIONS
 
13.1.      Definitions.  As used in this Agreement, the following terms have the
following meanings:
 
“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.
 
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Adjusted Quick Ratio” is the ratio of (a) Quick Assets to (b) Current
Liabilities minus Deferred Revenue.
 
“Advance” or “Advances” means an advance (or advances) under the Revolving Line.
 
“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.
 
“Agreement” is defined in the preamble hereof.
 
“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
Borrowing Base, minus (b) the amount of all outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit) plus an amount equal to the
Letter of Credit Reserves, minus (c) the FX Reserve, and minus (d) the
outstanding principal balance of any Advances (including any amounts used for
Cash Management Services).

 
25

--------------------------------------------------------------------------------

 
 
“Bank” is defined in the preamble hereof.
 
“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.
 
 “Borrower” is defined in the preamble hereof
 
“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
 
“Borrowing Base” is (a) eighty percent (80%) of Eligible Accounts, as determined
by Bank from Borrower’s most recent Transaction Report, plus at all times that
Borrower has complied with the Contingent Availability Conditions and remains in
compliance with such Contingent Availability Conditions, (b) the lesser of (i)
sixty percent (60%) of Eligible Inventory (valued at the lower of cost or
wholesale fair market value) as determined by Bank from Borrower’s most recent
Transaction Report or (ii) Eight Million Dollars ($8,000,000); provided,
however, that Bank may decrease the foregoing percentages in its good faith
business judgment based on events, conditions, contingencies, or risks which, as
determined by Bank from the results of any audit by the Bank of the Borrower’s
Collateral, may adversely affect Collateral.
 
“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to Bank
approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying that (a) such Person has the
authority to execute, deliver, and perform its obligations under each of the
Loan Documents to which it is a party, (b) that attached as Exhibit A to such
certificate is a true, correct, and complete copy of the resolutions then in
full force and effect authorizing and ratifying the execution, delivery, and
performance by such Person of the Loan Documents to which it is a party, (c) the
name(s) of the Person(s) authorized to execute the Loan Documents on behalf of
such Person, together with a sample of the true signature(s) of such Person(s),
and (d) that Bank may conclusively rely on such certificate unless and until
such Person shall have delivered to Bank a further certificate canceling or
amending such prior certificate.
 
“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.
 
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., and (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue.

 
26

--------------------------------------------------------------------------------

 
 
“Cash Management Services” is defined in Section 2.1.4.
 
“Cash Management Services Sublimit” is defined in Section 2.1.4.
 
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of Georgia; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of Georgia, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes on the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.
 
“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.
 
“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.
 
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Communication” is defined in Section 10.
 
“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit E.
 
“Contingent Availability Conditions” means those conditions in which (a)
Borrower’s worldwide cash and investments exceeds Twenty Million Dollars
($20,000,000) as of the last day of the most recently ended fiscal quarter, and
(b) Borrower’s cash and investments maintained at Bank and Bank’s Affiliates
exceeds Fifteen Million Dollars ($15,000,000).
 
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.
 
 
27

--------------------------------------------------------------------------------

 
 
“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity account, pursuant to which Bank obtains control (within
the meaning of the Code) over such Deposit Account, Securities Account, or
Commodity Account.
 
“Country Limitation Schedule”is that certain schedule of the EXIM Bank listed on
http://www.exim.gov/tools/country/country limits.html.
 
“Credit Extension” is any Advance, Letter of Credit, FX Forward Contract, amount
utilized for Cash Management Services, or any other extension of credit by Bank
for Borrower’s benefit.
 
“Current Assets” are amounts that under GAAP should be included on that date as
current assets on Borrower’s consolidated balance sheet.
 
“Current Liabilities” are all obligations and liabilities of Borrower to Bank,
plus, without duplication, the aggregate amount of Borrower’s Total Liabilities
that mature within one (1) year, minus any accrued severance expenses related to
Airspan Israel Ltd.
 
“Datatell” means Datatell 3000 de Costa Rica S.A., and any entity that is an
Affiliate of  Datatell 3000 de Costa Rica S.A.
 
“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.
 
“Default Rate” is defined in Section 2.3(b).
 
“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.
 
“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Designated Deposit Account” is Borrower’s deposit account, account number
3300534737, maintained with Bank.
 
“Dollars,” “dollars” and “$” each mean lawful money of the United States.
 
“Domestic Accounts” are Accounts for which the Account Debtor has its principal
place of business in the United States.
 
“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

 
28

--------------------------------------------------------------------------------

 
 
 “Effective Date” is the date Bank executes this Agreement and as indicated on
the signature page hereof.
 
“Eligible Accounts” are Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3.  Bank reserves the right at any time and from time to time after
the Effective Date to reasonably adjust any of the criteria set forth below and
to reasonably establish new criteria; provided that Bank shall provide Borrower
with five (5) Business Days prior written notice of any such adjustment to the
criteria or establishment of new criteria.  Unless Bank agrees otherwise in
writing, Eligible Accounts shall not include:
 
(a)           Accounts for which the Account Debtor has not been invoiced;
 
(b)           Accounts (other than Accounts owing from KKS and Datatell) that
the Account Debtor has not paid within one hundred twenty (120) days of invoice
date;
 
(c)           Accounts owing from (i) KKS and Datatell that KKS and Datatell
have not paid within ninety (90) days of the due date;
 
(d)           Accounts owing from an Account Debtor (other than Accounts owing
from KKS and Datatell), fifty percent (50%) or more of whose Accounts owing have
not been paid within one hundred twenty (120) days of invoice date, and Accounts
owing from KKS and Datatell, fifty percent (50%) or more of whose Accounts owing
have not been paid within ninety (90) days of the due date;
 
(e)           Credit balances over ninety (90) days from invoice date;
 
(f)           Accounts owing from (i) an Account Debtor, including its
Affiliates, whose total obligations to Borrower exceed twenty-five (25%) of all
Accounts for the amounts that exceed that percentage, unless Bank approves
otherwise in writing; and (ii) KKS in excess of Two Million Dollars ($2,000,000)
and Datatell in excess of Four Million Dollars ($4,000,000), unless Bank
approves otherwise in writing;
 
(g)           Accounts owing from an Account Debtor which does not have its
principal place of business in the United States except for Eligible Foreign
Accounts;
 
(h)           Eligible Foreign Accounts for which the Account Debtor has its
principal place of business in any country in which EXIM Bank coverage is not
available for any period of time greater than or equal to one (1) year (as
designated by the EXIM Bank’s most recent Country Limitation Schedule).
 
(i)           Accounts owing from the United States or any department, agency,
or instrumentality thereof unless there has been compliance, to Bank’s
satisfaction, with the Federal Assignment of Claims Act of 1940, as amended;
 
(j)           Accounts owing from an Account Debtor to the extent that Borrower
is indebted or obligated in any manner to the Account Debtor (as creditor,
lessor, supplier or otherwise - sometimes called “contra” accounts, accounts
payable, customer deposits or credit accounts), with the exception of customary
credits, adjustments and/or discounts given to an Account Debtor by Borrower in
the ordinary course of its business;

 
29

--------------------------------------------------------------------------------

 
 
(k)           Accounts for demonstration or promotional equipment, or in which
goods are consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on
approval”, “bill and hold”, or other terms if Account Debtor’s payment may be
conditional;
 
(l)           Accounts for which the Account Debtor is Borrower’s Affiliate,
officer, employee, or agent;
 
(m)           Accounts in which the Account Debtor disputes liability or makes
any claim (but only up to the disputed or claimed amount), or if the Account
Debtor is subject to an Insolvency Proceeding, or becomes insolvent, or goes out
of business;
 
(n)           [Reserved];
 
(o)           Accounts for which Bank in its good faith business judgment
determines collection to be doubtful; and
 
(p)           other Accounts Bank deems ineligible in the exercise of its good
faith business judgment.
 
“Eligible Foreign Accounts” are Accounts for which the Account Debtor does not
have its principal place of business in the United States but are otherwise
Eligible Accounts that are (a) covered by credit insurance satisfactory to Bank,
less any deductible; (b) supported by letter(s) of credit acceptable to Bank; or
(c) that Bank approves in writing.
 
“Eligible Inventory” means, at any time, the aggregate of Borrower’s Inventory
that (a) consists of raw materials or finished goods, in good, new, and salable
condition, which is not perishable, returned, consigned, obsolete, not sellable,
damaged, or defective, and is not comprised of demonstrative or custom
inventory, works in progress, packaging or shipping materials, or supplies; (b)
meets all applicable governmental standards; (c) has been manufactured in
compliance with the Fair Labor Standards Act; (d) is not subject to any Liens,
except the first priority Liens granted or in favor of Bank under this Agreement
or any of the other Loan Documents and subclauses (b) and (j) of Permitted
Liens; (e) is located at Borrower’s principal places of business, warehouses or
manufacturing subcontractors (or any location permitted under Section 7.2); and
(f) is otherwise acceptable to Bank in its good faith business judgment.
 
“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
 
“Ericsson” means Ericsson AB and any entity that is an Affiliate of Ericsson AB.
 
“ERISA” is the Employment Retirement Income Security Act of 1974, and its
regulations.

 
30

--------------------------------------------------------------------------------

 
 
“Event of Default” is defined in Section 8.
 
“EXIM Bank” means the Export Import Bank of the United States of America.
 
“Existing Default” is defined in Recital B.
 
 “Foreign Accounts” are Accounts for which the Account Debtor does not have its
principal place of business in the United States.
 
“Foreign Currency” means lawful money of a country other than the United States.
 
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
 
“Fujitsu” means Fujitsu Limited, and any entity that is an Affiliate of Fujitsu
Limited.
 
 “Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.
 
“FX Business Day” is any day when (a) Bank’s Foreign Exchange Department is
conducting its normal business and (b) the Foreign Currency being purchased or
sold by Borrower is available to Bank from the entity from which Bank shall buy
or sell such Foreign Currency.
 
“FX Forward Contract” is defined in Section 2.1.3.
 
“FX Reserve” is defined in Section 2.1.3.
 
“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.
 
“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

 
31

--------------------------------------------------------------------------------

 
 
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.
 
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law in any
applicable jurisdiction, including assignments for the benefit of creditors,
compositions, extensions generally with its creditors, or proceedings seeking
reorganization, arrangement, or other relief.
 
“Intellectual Property” is:
 
(a)             Copyrights, Trademarks, Mask Works and Patents including
amendments, renewals, extensions, and all licenses or other rights to use and
all license fees and royalties from the use;
 
(b)              Any trade secrets and any intellectual property rights in
computer software, chip design, chip mask works and computer software products
now or later existing, created, acquired or held;
 
(c)              All design rights, including chips, masks and associated
software which may be available to Borrower now or later created, acquired or
held;
 
(d)              Any claims for damages (past, present or future) for
infringement of any of the rights above, with the right, but not the obligation,
to sue and collect damages for use or infringement of the intellectual property
rights above;
 
(e)              All Proceeds and products of the foregoing, including all
insurance, indemnity or warranty payments.
 
“Intellectual Property Collateral” is all of Borrower’s Intellectual Property
including without limitation, such Intellectual Property as more particularly
defined, described and set forth in the IP Agreements and on the exhibits
attached thereto.
 
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
 
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
 
“IP Agreements” are those certain Intellectual Property Security Agreements
executed and delivered by Borrower to Bank dated as of the date hereof.

 
32

--------------------------------------------------------------------------------

 
 
“KKS” means KKS-Telecom, and any entity that is an Affiliate of KKS-Telecom.
 
“Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank as set forth in Section 2.1.2.
 
“Letter of Credit Application” is defined in Section 2.1.2(a).
 
“Letter of Credit Reserve” has the meaning set forth in Section 2.1.2(d)
 
“Lien” is a mortgage, lien, deed of trust, charge, pledge, security interest or
other encumbrance.
 
“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
the IP Agreements, any note, or notes executed by Borrower, and any other
present or future agreement between Borrower and/or for the benefit of Bank in
connection with this Agreement, all as amended, restated, or otherwise modified.
 
“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations.
 
“Material Indebtedness” is any Indebtedness the principal amount of which is
equal to or greater than Two Hundred Fifty Thousand Dollars ($250,000).
 
“Mortgage Debenture” means that certain Mortgage Debenture between UK Borrower
and Bank dated as of the date hereof.
 
“Net Income” means, as calculated on a consolidated basis for Borrower for any
period as at any date of determination, the net profit (or loss), after
provision for taxes, of Borrower for such period taken as a single accounting
period.
 
“Net Inventory” is Inventory having a positive value on the Borrower’s balance
sheet as of the end of the preceding fiscal quarter.
 
“Nortel” means Nortel Networks Corp. and any entity that is an Affiliate of
Nortel Networks Corp.
 
“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Bank Expenses and other amounts Borrower owes Bank now or later,
whether under this Agreement, the Loan Documents, or otherwise, including,
without limitation, all obligations relating to letters of credit, cash
management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank, and the performance of Borrower’s
duties under the Loan Documents.

 
33

--------------------------------------------------------------------------------

 
 
“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and, (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.
 
“Payment/Advance Form” is that certain form attached hereto as Exhibit B.
 
“Perfection Certificate” is defined in Section 5.1.
 
“Permitted Distributions” means:
 
(a)           purchases of capital stock from former employees, consultants and
directors pursuant to repurchase agreements or other similar agreements provided
that at the time of such purchase no Default or Event of Default has occurred
and is continuing;
 
(b)           purchases for value of any rights distributed in connection with
any stockholder rights plan;
 
(c)           purchases of capital stock or options to acquire such capital
stock with the proceeds received from a substantially concurrent issuance of
capital stock or convertible securities;
 
(d)           purchases of capital stock pledged as collateral for loans to
employees;
 
(e)           purchases of capital stock in connection with the exercise of
stock options or stock appreciation rights by way of cashless exercise or in
connection with the satisfaction of withholding tax obligations;
 
(f)           purchases of fractional shares of capital stock arising out of
stock dividends, splits or combinations or business combinations; and
 
(g)           the settlement or performance of such Person’s obligations under
any equity derivative transaction, option contract or similar transaction or
combination of transactions.
 
“Permitted Indebtedness” is:
 
(a)           Borrower’s Indebtedness to Bank under this Agreement or any other
Loan Document;
 
(b)           Subordinated Debt;
 
(c)           unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;

 
34

--------------------------------------------------------------------------------

 
 
(d)           Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of business;
 
(e)           Indebtedness consisting of interest rate, currency, or commodity
swap agreements, interest rate cap or collar agreements or arrangements
designated to protect a Person against fluctuations in interest rates, currency
exchange rates, or commodity prices; and
 
(f)           capitalized leases and purchase money Indebtedness not to exceed
One Million Dollars ($1,000,000) in the aggregate in any fiscal year secured by
Permitted Liens.
 
“Permitted Investments” are:
 
(a)           Investments existing on the Effective Date;
 
(b)           (i) marketable direct obligations issued or unconditionally
guaranteed by the United States or its agencies or any State maturing within 1
year from its acquisition, (ii) commercial paper maturing no more than 2 years
after its creation and having the highest rating from either Standard & Poor’s
Corporation or Moody’s Investors Service, Inc., and (iii) Bank’s certificates of
deposit maturing no more than 2 years after issue;
 
(c)           Investments approved by the Borrower’s Board of Directors or
otherwise pursuant to a Board-approved investment policy;
 
(d)           Investments in or to another Borrower or any of its Subsidiaries
in the ordinary course of business;
 
(e)           Investments permitted under Section 7.1(vi) and (vii) above; and
 
(f)           Investments consisting of interest rate, currency, or commodity
swap agreements, interest rate cap or collar agreements or arrangements
designated to protect a Person against fluctuations in interest rates, currency
exchange rates, or commodity prices.
 
“Permitted Liens” are:
 
(a)           Liens arising under this Agreement or other Loan Documents;
 
(b)           Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
Borrower maintains adequate reserves on its Books, if they have no priority over
any of Bank’s Liens other than Liens in connection with municipal taxes not yet
delinquent or being contested in good faith which are entitled to priority by
operation of law;
 
(c)           Liens (including with respect to capital leases) not to exceed One
Million Dollars ($1,000,000) in the aggregate (i) on property (including
accessions, additions, parts, replacements, fixtures, improvements and
attachments thereto, and the proceeds thereof) acquired or held by Borrower
incurred for financing such property (including accessions, additions, parts,
replacements, fixtures, improvements and attachments thereto, and the proceeds
thereof), or (ii) existing on property (and accessions, additions, parts,
replacements, fixtures, improvements and attachments thereto, and the proceeds
thereof) when acquired, if the Lien is confined to such property (including
accessions, additions, parts, replacements, fixtures, improvements and
attachments thereto, and the proceeds thereof);

 
35

--------------------------------------------------------------------------------

 
 
(d)           Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness it secures may not
increase;
 
(e)           leases or subleases of real property granted in the ordinary
course of business, and leases, subleases, non-exclusive licenses or sublicenses
of property (other than real property or intellectual property) granted in the
ordinary course of Borrower’s business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Bank a security interest;
 
(f)           non-exclusive licenses of intellectual property granted to third
parties in the ordinary course of business;
 
(g)           leases or subleases granted in the ordinary course of Borrower’s
business, including in connection with Borrower’s leased premises or leased
property;
 
(h)           Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Sections 8.4 or 8.7;
 
(i)           Liens in favor of other financial institutions arising in
connection with Borrower’s deposit or securities accounts held at such
institutions;
 
(j)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceeding if adequate reserves with respect thereto
are maintained on the books of the applicable Person; and
 
(k)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and compliance
with other social security requirements applicable to Borrower.
 
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
 
“Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate.
 
“Prior Loan Agreement” is defined in Recital A.
 
“Quick Assets” is, on any date, (i) Borrower’s unrestricted cash and Cash
Equivalents, plus (ii) Borrower’s Accounts.

 
36

--------------------------------------------------------------------------------

 
 
 “Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made
 
“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.
 
“Revolving Line” is an Advance or Advances in an aggregate amount of up to
Twenty Million Dollars ($20,000,000) outstanding at any time.
 
“Revolving Line Maturity Date” is March 31, 2010.
 
“Royal Bank of Scotland” means Royal Bank of Scotland PLC.
 
“Second Supplemental Closing Date” means August 21, 2008.
 
“Secretary’s Certificate” means a certificate of the Secretary of the UK
Borrower substantially in the form attached as Exhibit F hereto.
 
“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.
 
“Settlement Date” is defined in Section 2.1.3.
 
“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor (a “Subordination
Agreement”)), on terms acceptable to Bank.
 
“Subsequent Financing” means the next round of private equity financing closing
after June 6, 2007.
 
“Subsidiary” means, with respect to any Person, any Person of which more than
fifty percent (50%) of the voting stock or other equity interests is owned or
controlled, directly or indirectly, by such Person or one or more Affiliates of
such Person.
 
“Supplemental Closing Date” means August 7, 2007.
 
“Tangible Net Worth” is, on any date, the consolidated total assets of Borrower
minus (a) any amounts attributable to (i) goodwill, (ii) intangible items
including unamortized debt discount and expense, patents, trade and service
marks and names, copyrights and research and development expenses except prepaid
expenses, (iii) notes, accounts receivable and other obligations owing to
Borrower from its officers or other Affiliates, and (iv) reserves not already
deducted from assets, minus (b) Total Liabilities.
 
“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness, and current portion of Subordinated Debt permitted by Bank to
be paid by Borrower, but excluding all other Subordinated Debt.
 
 
37

--------------------------------------------------------------------------------

 
 
“Transaction Report” is that certain form attached hereto as Exhibit D.
 
“Transfer” is defined in Section 7.1.
 
“UK Lockbox” is defined in Section 6.3(c).
 
[Signature page follows.]
 
 
38

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.
 
BORROWER:
 
AIRSPAN NETWORKS INC.
   
By
/s/ David Brant
Name:
David Brant
Title:
Chief Financial Officer
 
AIRSPAN COMMUNICATIONS LIMITED
   
By
/s/ David Brant
Name:
David Brant
Title:
Director
 
BANK:
 
SILICON VALLEY BANK
   
By
/s/ Anthony Barkett
Name:
Anthony Barkett
Title:
Vice President
Effective Date:  March 25, 2009



[Signature Page to Amended and Restated Loan and Security Agreement]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:
 
All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and
 
All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
 

--------------------------------------------------------------------------------

 
All other terms contained in this Exhibit, unless otherwise indicated, shall
have the meanings provided by the Code (as defined herein), to the extent such
terms are defined in the Code.  For purposes hereof, the following terms shall
have the following meanings:
 
“Accounts” are all existing and later arising accounts, contract rights, and
other obligations owed Borrower in connection with its sale or lease of goods
(including licensing software and other technology) or provision of services,
all credit insurance, guaranties, other security and all merchandise returned or
reclaimed by Borrower and Borrower’s Books relating to any of the foregoing, as
such definition may be amended from time to time according to the Code.
 
“Borrower’s Books” are all Borrower’s books and records including ledgers,
records regarding Borrower’s assets or liabilities, the Collateral, business
operations or financial condition and all computer programs or discs or any
equipment containing the information.
 
“Code” is the Uniform Commercial Code as adopted in Georgia as amended and in
effect from time to time.
 
“Equipment” is all present and future machinery, equipment, tenant improvements,
furniture, fixtures, vehicles, tools, parts and attachments in which Borrower
has any interest.
 
“Inventory” is present and future inventory in which Borrower has any interest,
including merchandise, raw materials, parts, supplies, packing and shipping
materials, work in process and finished products intended for sale or lease or
to be furnished under a contract of service, of every kind and description now
or later owned by or in the custody or possession, actual or constructive, of
Borrower, including inventory temporarily out of its custody or possession or in
transit and including returns on any accounts or other proceeds (including
insurance proceeds) from the sale or disposition of any of the foregoing and any
documents of title.
 
“Letter-of-Credit Right” means a right to payment or performance under a letter
of credit, whether or not the beneficiary has demanded or is at the time
entitled to demand payment or performance.
 

 
 

--------------------------------------------------------------------------------

 
 
“Proceeds” has the meaning described in the Code as in effect from time to time.
 
“Supporting Obligation” means a letter-of-credit right, secondary obligation or
obligation of a secondary obligor or that supports the payment or performance of
an account, chattel paper, a document, a general intangible, an instrument or
investment property.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
LOAN PAYMENT/ADVANCE REQUEST FORM
 
DEADLINE FOR SAME DAY PROCESSING IS 3:00 PM E.S.T.
 
Fax To:  (404) 467-1471
Date: ___________________

 
LOAN PAYMENT:
   
Borrower: Airspan Networks Inc. and Airspan Communications, LTD.
     
From Account #________________________
 
To Account #____________________________
(Deposit Account #)
 
(Loan Account #)
Principal $_____________________________and/or Interest
$______________________________________
     
Authorized Signature: _______________________
 
Phone Number: __________________________
Print Name/Title: ____________________________
   

 
Loan Advance:
 
Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.
     
From Account #________________________________
 
To Account #____________________________
(Loan Account #)
 
(Deposit Account #)
     
Amount of Advance $___________________________
         
All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:
     
Authorized Signature:                                                 
 
Phone Number:                                                               
Print Name/Title:                                                             
   



 
Outgoing Wire Request:
   
Complete only if all or a portion of funds from the loan advance above is to be
wired.
   
Deadline for same day processing is 3:00 E.S.T.
         
Beneficiary Name:                                                                    
 
Amount of Wire: $ _____________________________
Beneficiary Bank:                                                                    
        Account
Number:                                                                          
City and State:                                                                         
         
Beneficiary Bank Transit (ABA) #:                                       
 
Beneficiary Bank Code (Swift, Sort, Chip, etc.):                                                               
   
(For International Wire Only)
     
Intermediary Bank:                                                                     
 
Transit (ABA) #:                                                               
For Further Credit
to:                                                                                                                                                                          
  
 
Special
Instruction:                                                                                                                                                                      
         
     
By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).
     
Authorized Signature:                                                  
 
2nd Signature (if required): ____________________
Print Name/Title:                                                            
Print Name/Title:                                                                                   
Telephone #:                                                                  
 
Telephone #:                                                           


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D

TRANSACTION REPORT

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
COMPLIANCE CERTIFICATE
 
TO:
SILICON VALLEY BANK
Date:                                           
     
FROM:
AIRSPAN NETWORKS INC.
   
AIRSPAN COMMUNICATIONS LIMITED
 

 
The undersigned authorized officer of AIRSPAN NETWORKS INC. and AIRSPAN
COMMUNICATIONS LIMITED (individually and collectively, jointly and severally,
“Borrower”) certifies that under the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”), (1) Borrower is
in complete compliance for the period ending _______________ with all required
covenants except as noted below, (2) no Event of Default has occurred and is
continuing, (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, (4)
Borrower has timely filed all required tax returns and reports, and Borrower has
timely paid all foreign, federal, state, governmental and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.9 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower relating to unpaid
employee payroll or benefits of which Borrower has not previously provided
written notification to Bank.  Attached are the required documents supporting
the certification.  The undersigned certifies that these are prepared in
accordance with GAAP consistently applied from one period to the next except as
explained in an accompanying letter or footnotes.  The undersigned acknowledges
that no borrowings may be requested at any time or date of determination that
Borrower is not in compliance with any of the terms of the Agreement, and that
compliance is determined not just at the date this certificate is
delivered.  Capitalized terms used but not otherwise defined herein shall have
the meanings given them in the Agreement.
 
Please indicate compliance status by circling Yes/No under “Complies” column.


Reporting Covenant
 
Required
 
Complies
         
Monthly financial statements with
Compliance Certificate
 
Monthly within 30 days*
 
Yes   No
Annual financial statement (CPA Audited) + CC
 
FYE within 120 days
 
Yes   No
10-Q, 10-K and 8-K
 
Within 5 days after filing with
SEC
 
Yes   No
Transaction Reports
 
Weekly
 
Yes   No
A/R & A/P Agings, reconciliations
 
Monthly within 30 days
 
Yes   No
Annual operating budget and projections
 
Annually no later than 30 days
prior to year-end
 
Yes   No


 
 

--------------------------------------------------------------------------------

 



Financial Covenant
 
Required
 
Actual
 
Complies
             
Maintain on a Quarterly Basis:
           
   Minimum Tangible Net Worth
     
$ ______
 
Yes   No
    Through fiscal quarter ending 12/31/08
  $ 30,000,000 **      
    Fiscal quarter ending 3/31/09
  $ 18,000,000 **      
    Fiscal quarter ending 6/30/09
  $ 14,000,000 **      
    Fiscal quarter ending 9/30/09
  $ 13,000,000 **      
    Fiscal quarter ending 12/31/09 and thereafter
  $ 12,000,000 **                      
Maintain on a Monthly Basis:
             
   Adjusted Quick Ratio
 
1.00:1.00
 
     :1.00
 
Yes   No



* except for the month of January
** plus 50% of quarterly Net Income (but not to be decreased by 50% of quarterly
consolidated Net Loss), 50% of new equity (other than Employee Stock Purchase
Plan or existing stock option plans) and 50% of new Subordinated Debt raised
after the Second Supplemental Closing Date.
 
The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.
 
The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Borrower:
 
BANK USE ONLY
       
AIRSPAN NETWORKS INC.
 
Received by: ____________________
AIRSPAN COMMUNICATIONS LIMITED
 
authorized signer
             
Date: _________________________
       
By:
   
Verified: _______________________
Name:
   
authorized signer 
Title:
   
Date: _________________________
     

     
Compliance Status:         Yes          No
             
 


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1 TO COMPLIANCE CERTIFICATE
 
FINANCIAL COVENANTS OF BORROWER
 
Dated: ____________________
 
I.           Tangible Net Worth (Section 6.9 (a))
 
Required: 50% of quarterly Net Income, 50% of new equity (other than Employee
Stock Purchase Plan or existing stock option plans) and 50% of new Subordinated
Debt plus (a) $30,000,000 through fiscal quarter ending 12/31/08, (b)
$18,000,000 for fiscal quarter ending 3/31/09, (c) $14,000,000 for fiscal
quarter ending 6/30/09, (c) $13,000,000 for fiscal quarter ending 9/30/09, and
(d) $12,000,000 commencing w/fiscal quarter ending 12/31/09
 
Actual:


A.
Aggregate value of total assets of Borrower
  $                                     
B.
Aggregate value of goodwill of Borrower
  $                                     
C.
Aggregate value of intangible assets of Borrower
  $                                     
D.
Aggregate value of any reserves not already deducted from assets
  $                                     
E.
Aggregate value of liabilities of Borrower (including all Indebtedness)
and current portion of Subordinated Debt permitted by Bank to be paid by
Borrower (but no other Subordinated Debt).
  $                                     
F.
Tangible Net Worth (line A minus line B minus line C minus line D minus line E)
  $                                     
G.
Quarterly Net Income after the Effective Date
  $                                     
H.
Proceeds from the sale of US Borrower’s capital stock after the Effective Date
  $                                     
I.
Subordinated Debt received after the Effective Date
  $                                     
J.
Required Tangible Net Worth ($Line F plus 50% of the sum of line G plus line H
plus line I)
  $                         



Is line J equal to or greater than the amount set forth above?
 
                                No, not in compliance
                   Yes, in compliance



II.           Adjusted Quick Ratio (Section 6.9 (b))
 
Required:                      1.00:1.00
 
Actual:


A.
Aggregate value of the unrestricted cash and cash equivalents of Borrower and
its Subsidiaries
  $                                     
B.
Aggregate value of the Accounts of Borrower and its Subsidiaries
  $                                     
C.
Quick Assets (the sum of lines A and B)
  $                                     
D.
Aggregate value of Obligations to Bank
  $                                     
E.
Aggregate value of liabilities that should, under GAAP, be classified as
liabilities on Borrower’s consolidated balance sheet, including all
Indebtedness, and not otherwise reflected in line E above that matures within
one (1) year
  $                                     
F.
Any accrued severance expenses related to Airspan Israel Ltd.
  $                                     
G.
Aggregate value of all amounts received or invoiced by Borrower in advance
of performance under contracts and not yet recognized as revenue
  $                                     
H.
Line D plus line E minus line F minus line G)
  $                                     
I.
Adjusted Quick Ratio (line C divided by line H)
       



Is line I equal to or greater than ___:1:00?
 
                        No, not in compliance
                     Yes, in compliance


 
 

--------------------------------------------------------------------------------

 
 